        Case 1:16-cv-01534-JEB Document 414 Filed 04/15/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,

                      Plaintiff,                Case No. 1:16-cv-1534-JEB
                                                [Consolidated with 1:16-cv-1796 and
               and                              1:17-cv-267]

 CHEYENNE RIVER SIOUX TRIBE,

                      Intervenor-Plaintiff,

               v.

 U.S. ARMY CORPS OF ENGINEERS,

                      Defendant.

               and

 DAKOTA ACCESS, LLP,

                     Intervenor-Defendant.

                               NOTICE OF APPEARANCE

       Pursuant to LCvR 83.6(a), undersigned counsel, Patricia A. Marks, hereby enters her

appearance in this action as counsel for Intervenor-Plaintiff Cheyenne River Sioux Tribe. Ms.

Marks’ bar number and contact information are as follows:



U.S. District Court (D.C.) Bar No. 446702
Fredericks Peebles & Patterson LLP
401 9th Street, N.W., Suite 700
Washington, D.C. 20004
Phone: (202) 450-4887
Facsimile: (202) 450-5106
         Case 1:16-cv-01534-JEB Document 414 Filed 04/15/19 Page 2 of 3



Dated this 15th day of April, 2019.

                                          Respectfully submitted,

                                          /s/ Patricia Ann Marks
                                          ________________________________
                                          Patricia A. Marks
                                          Fredericks Peebles & Patterson LLP
                                          401 9th Street, N.W., Suite 700
                                          Washington, D.C. 20004
                                          Phone: (202) 450-4887
                                          Facsimile: (202) 450-5106
                                          pmarks@ndnlaw.com
                                          Attorney for Intervenor-Plaintiff Cheyenne
                                          River Sioux Tribe
         Case 1:16-cv-01534-JEB Document 414 Filed 04/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 15th day of April, 2019, a copy of the foregoing was

filed electronically with the Clerk of the Court. The electronic filing prompted automatic service

of the filing to all counsel of record in this case who have obtained CM/ECF passwords.



                                                            _/s/ Patricia Ann Marks__________
                                                            Patricia A. Marks
